Citation Nr: 1045156	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-33 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a stomach disorder, to 
include duodenal ulcer disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1971 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In February 2009, the Veteran testified at a videoconference 
hearing before the undersigned; a transcript of that hearing is 
of record.

In a December 2009 decision, the Board denied entitlement to 
service connection for an ulcer disability.  The Veteran appealed 
the Board's decision to the United States Court of Appeals for 
Veterans' Claims (Court).

The Court granted the parties' Joint Motion for Remand of the 
Board's December 2009 decision.  Pursuant to the actions 
requested in the August 2010 Joint Motion, the Court vacated the 
Board's decision and remanded the issue of entitlement to service 
connection for an ulcer disability to the Board for 
readjudication.

Thereafter, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  In an October 2010 statement, the Veteran submitted a 
waiver of RO jurisdiction of such evidence.  The Board accepts 
this evidence for inclusion in the record on appeal.  38 C.F.R. § 
20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran contends that his claimed ulcer disability was 
aggravated during his period of active duty.  The Board's review 
of the claims file reveals that further development on the matter 
of entitlement to service connection for a stomach disorder, to 
include duodenal ulcer disease, is warranted.

A longitudinal review of the file reveals that a pre-service 
April 1971 Gallbladder - Stomach & Small Intestines x-ray report 
from Ron City Hospital listed the following impression:  "Even 
though this patient is seventeen years of age, he shows an old 
healed ulcer in the proximal cap and a small active ulcer in the 
immediate post-bulbar area."

Service treatment records showed a normal clinical evaluation of 
the abdomen and viscera on pre-service enlistment examination in 
August 1971.  The Veteran also denied having stomach trouble on 
an August 1971 Report of Medical History.  An October 1971 
treatment record showed that the Veteran was seen for complaints 
of an upset stomach and vomiting for two days.  He reported 
having a history of ulcer disease per an upper gastrointestinal 
(GI) study, but said he wanted to stay in the Army.  Additional 
treatment records dated in early October 1971 showed that the 
Veteran fractured his left clavicle after a fall in the mess hall 
and was prescribed Darvon. 

A subsequent record in October 1971 detailed that the Veteran was 
disqualified from service for two disabilities, fracture of the 
left clavicle before being brought onto active duty and peptic 
ulcer disease.  It is noted on this record that the Veteran had 
proven ulcer disease that existed prior to service, but that no 
documentation from a civilian source had been found.  In November 
1971, it was also noted that documentation from a civilian 
physician regarding peptic ulcer was to be obtained and, if 
obtained, the Veteran should be separated.  A February 1972 
treatment record indicated that the Veteran was first diagnosed 
as having a duodenal ulcer in April 1971 and had had continuous 
symptoms since joining the Army in September 1971.

The February 1972 service discharge examination report noted that 
the Veteran had active peptic ulcer disease (duodenal) and had 
not been fit for induction into service.  A March 1972 Medical 
Board Proceedings report showed that the Veteran was medically 
unfit for service due to active peptic ulcer disease that existed 
prior to service.

In a February 1972 letter, a private physician, J. B. P., M.D., 
stated that the Veteran had been under his professional care for 
ulcers since April 1971 until the time he left for service.  He 
reported that the Veteran had been treated with a bland diet and 
probanthine and enclosed x-ray reports dated in April 1971 (which 
are cited above).

In March 1972, the Veteran signed a US Army "Separation for the 
Convenience of the Government" form (AMFL 88, 3 Sep 70).  This 
form stated that the Veteran had been informed of preliminary 
findings that he did not meet the medical standards for 
procurement when accepted for enlistment or induction into 
service in September 1971.  It further stated that the Veteran 
understood that his condition existed prior to his entry on 
active duty and was neither incident to nor aggravated by his 
military service.

An undated private medical record from Kaiser Permanente 
reflected a complaint of epigastric pain and a history of 
duodenal ulcer.  The Veteran reported having ulcers for 20 years 
and was assessed as having stress, peptic ulcer, smoking, and 
weight loss possibly due to ulcer.  Records dated in February 
1990 showed that the Veteran did not report for a scheduled upper 
GI (UGI) series.

In an August 1993 statement, a private physician, K. C. F., M. 
D., noted that the Veteran had a past medical history significant 
for ulcers and that his medications included Tagamet and Zantac.  

Private treatment records from D. L. J., M.D., included September 
and October 2004 office visit notes which showed that the Veteran 
was seen for rechecks of gastritis.  His stomach was noted to be 
improving on both occasions.  An October 1994 record detailed 
that the Veteran had peptic ulcer disease and had been prescribed 
Zantac.

In a March 2005 statement, the Veteran said that he had been 
suffering with ulcers for 35 years and had been taking medicine.  
He explained that he had not been able to stay in the Army 
because of this as he kept getting sick, could not hold his food 
down, lost weight, and kept getting weaker.  He reported that the 
problem was cyclic in that it heals and then comes back, adding 
that he did not know if this problem was hereditary, due to his 
inability to cope with stress, or due to his metabolism.

In statements dated in April and July 2005, D. L. J., M. D., 
stated that he had been the Veteran's family doctor since 1994.  
He further stated that the Veteran had recently been disabled, 
but did not include ulcer disease as one of the disabling 
conditions.

In a May 2005 VA general examination report, the Veteran reported 
that he had had duodenal ulcer disease since age 16 and had been 
discharged from service with this disability.  He indicated he 
was still bothered by abdominal gas pain which lasted all day, 
but that a recent change in medication (from AcipHex to 
ranitidine) decreased the incidence of pain to twice a month.  A 
May 2005 upper GI study revealed no pathology of the upper GI 
tract.  

In an August 2005 letter, the Veteran's ex-spouse indicated that 
she had known the Veteran since August 1970 and that a few months 
after she met him, he began complaining of stomachaches.  She 
said he was diagnosed as having ulcers at age 16 and was on a 
bland diet and seemed to have his ulcers under control prior to 
service, but that soon after joining the military he told her his 
stomach always hurt.

In a November 2005 notice of disagreement (NOD), the Veteran 
asserted that he was not "in a clear state of mind" when he 
signed the service discharge papers that stated he was without 
entitlement to benefits.  He asserted he was sick and depressed 
at the time and only 17 years of age.

VA outpatient treatment records included a December 2006 record 
noting that the Veteran had chronic peptic ulcer disease.  A 
January 2007 addendum note reflected that the Veteran was 
positive for H. pylori antibody, which was a bacteria in the 
stomach associated with chronic ulcers and gastritis.  The 
physician stated that this needed to be eradicated and prescribed 
two antibiotics for the Veteran.

In a March 2007 VA GI consult note, the Veteran reported 
abdominal discomfort since he was a teenager, indicating that he 
had been diagnosed as having peptic ulcer disease in 1971.  He 
further reported that he had had symptoms since that time 
intermittently and took large amounts of Mylanta and Rolaids but 
had stopped tetracycline due to side effects.  A May 2007 
esophagogastroduodenoscopy (EGD) report listed an impression of 
gastritis and possible short-segment Barrett's esophagus.  
Findings from a May 2007 biopsy report were positive for chronic 
gastritis and negative for H. pylori.  In a September 2007 VA 
outpatient record, the examiner assessed questionable 
GERD/chronic gastritis.

During February 2008 VA stomach examination, the Veteran reported 
having chronic peptic ulcer disease since age 16 as well as 
having aggravating factors including stress and anxiety.  He 
denied a history of hospitalizations, surgeries, or periods of 
incapacitation due to stomach or duodenal disease.  He reported 
sharp abdominal pain in the epigastric and umbilical areas that 
was alleviated by medication and milk.  

After examining the Veteran and reviewing his claims file, the 
examiner stated that the Veteran clearly had reported ulcer 
symptoms prior to his military service and there was no objective 
evidence of worsening of symptoms.  He further opined that there 
was no medical evidence to support the conclusion that the 
Veteran's period of service permanently aggravated the Veteran's 
current gastritis (diagnosed by May 2007 endoscopy) beyond what 
would have been its normal progression.  He added that because of 
other multiple risk factors for gastritis, he was unable to state 
that the Veteran's period of service exacerbated/aggravated his 
chronic preexisting condition beyond its normal progression 
without resorting to speculation.

An October 2008 private medical record from M. Q., M.D., showed 
that the Veteran had presented for an opinion regarding a peptic 
ulcer, which was diagnosed back in 1971.  The physician indicated 
that a review of the Veteran's upper GI in 1971 showed a small 
gastric ulcer.  He discussed the Veteran's "claim" that stress 
related to military service and change in his diet had 
"reactivated" his ulcer.  The physician explained that there 
was no definite evidence that stress or certain diet has a 
definite role in peptic ulcer disease as well as noted that an 
upper GI in 2007 was negative for ulcer disease.  He reported 
that the medication the Veteran was prescribed for GERD, known as 
Omepraxole, had been working well.

During the February 2009 hearing, the Veteran testified that he 
had been told by his doctors that it was possible, but not 
definite, that stress and diet can reaggravate an ulcer.  He 
reported that his ulcer condition was pretty mild prior to 
service due to diet and medication, but increased during service 
and has remained the same ever since.  He further indicated that 
he was prescribed Darvon during service and thought that this 
medication may have made his stomach worse.

In the August 2010 Joint Motion for Remand, the parties agreed 
that the Board failed to satisfy its duty to assist the appellant 
in the development of his claim by providing an adequate medical 
examination or opinion regarding the issue of aggravation.  When 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  It was noted that 
the Board should ensure that any medical evidence it utilizes to 
rebut the presumption of soundness is sufficient to meet the very 
demanding clear and unmistakable evidence standard as discussed 
in Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

In an October 2010 statement, a private physician, P. M. S., M. 
D., stated that he had provided internal medicine care for the 
Veteran between 2006 and 2008 at the VA clinic in Akron.  After 
reviewing the Veteran's medical history as well as a statement 
from his ex-spouse, the physician opined that he believed it was 
more likely than not that the Veteran's ulcer disease was 
aggravated and increased in severity during his time in military 
service based on the medical knowledge of peptic ulcer disease at 
that time.  

Medical treatise information associated with the file in 
September 2010 showed that side effects of Darvon included 
nausea, vomiting, stomach pain, and constipation. 

As instructed in the Joint Motion for Remand, the AMC/RO should 
schedule the Veteran for a medical examination to determine 
whether his claimed duodenal ulcer disease was aggravated during 
service, to include any aggravation due to stress, diet, or 
medication associated with military service.  38 C.F.R. § 3.159 
(c)(4) (2010).

During the February 2009 hearing as well as in multiple written 
statements of record, it was indicated that the Veteran received 
private treatment for his claimed ulcer disorder in 1971 from J. 
B. P., M. D., whose office was later taken over by a physician 
identified as Dr. Apte.  Any additional records from that private 
treatment provider should be obtained.  38 C.F.R. § 3.159(c) 
(2010).

The claims file also reflects that the Veteran has received 
medical treatment for his claimed stomach disorder from the VA 
Medical Center (VAMC) in Cleveland, Ohio, as well as the 
Community-Based Outpatient Clinic (CBOC) in Akron, Ohio; however, 
as the claims file only includes records from these facilities 
dated up to January 2008, any additional records from these 
facilities should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, that treated the 
Veteran for his claimed stomach disorder for 
the time period since January 1971.  Of 
particular interest are any private treatment 
records from a private physician identified 
as Dr. Apte, for the period from January 1971 
to the present.  The AMC should also obtain 
VA treatment records pertaining to the 
claimed stomach disorder from the Cleveland 
VAMC as well as the Akron CBOC, for the 
period from January 2008 to the present.

After the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
included in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow him the opportunity to obtain and 
submit those records for VA review.

2.  Thereafter, the AMC should schedule the 
Veteran for a VA stomach examination by an 
appropriate physician to address the nature 
and etiology of his claimed stomach disorder.  
All indicated tests and studies are to be 
performed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.

With respect to each diagnosed stomach 
disorder, to include duodenal ulcer disease, 
the examiner should provide the following 
opinions, consistent with sound medical 
principles: (a) whether the disorder clearly 
and unmistakably pre-existed the Veteran's 
entrance into military service (i.e. whether 
it is un-debatable that the disability pre-
existed service); and, if so (b) whether 
there is clear and unmistakable evidence that 
the disorder was not worsened by service 
(i.e., worsened beyond its natural 
progression), to include stress, prescribed 
medications like Darvon, and the absence of a 
bland diet.

If the examiner determines that the claimed 
disorder did not clearly and unmistakably 
pre-exist service, (and as such the 
presumption of soundness at entry remains un-
rebutted) he or she should opine whether it 
is as least likely as not (a 50 percent 
probability or greater) that any stomach 
disorder had its onset in service or is 
otherwise medically related to in-service 
injury or disease.  

The examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed in a legible report as well as 
acknowledge and discuss the pre-service 
findings dated in April 1971, service 
treatment records, the Veteran and his ex-
spouse's lay statements, the February 2008 VA 
examination findings, and the October 2010 
private medical opinion.  If the examiner 
cannot provide an opinion without resorting 
to mere speculation, such should be stated 
along with a supporting rationale.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims file.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

4.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained since 
the issuance of the supplemental statement of 
the case in September 2008.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

